DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are under examination in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brinkley  et al. (US 7,946,295)
With regards to instant claim 1, Brinkley teaches an oral composition comprising an oral care (see col. 2, lines 5+), filler (i.e., starch see lines 10 + and col. 13, lines 60+, as required by instant claims 3-4 and a binding agent (see ) and water in an amount so the moisture content is about 30% (see abstract, as required by instant claims 1) in a pouch (see col. 8, lines 40+, as required by instant claim 20) wherein the active agent is a vitamin or botanicals (as required by instant claim 5, see col. 12, lines 52+, as required by instant claims 1 and 5) at a pH of 6-10, (see  col. 13, lines 25+,as required by instant claim13) and further . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al ( US 2007/0269386) and Brinkley  et al. (US 7,946,295) in view of Gao et al. (US 20150098996)
With regards to instant claim 1, Steen teaches an oral pharmaceutical composition comprising an active agent (i.e., nicotine, as required by instant claims 1 and 6, see abstract), a filler (see para 0043) and water (see para 0082 and 0123), wherein the active is bound to a filler (as required by instant claim 2, see 0070) and further comprises a binding agent such as pectin (as required by instant claims 3-4 see para 0052) wherein the nicotine is a nicotine free base and a nicotine salt (see 0070) and the nicotine is greater than 2% (as required by instant claims 8-9, see Example 1) and further comprises a cyclodextrin (see 0072, see as required by instant claim 17) in a complex, thus it is considered bound (as required by instant claim 18, as required by instant claim 18, see same).
 Brinkley is applied here as above.
 However they both fail to teach the composition is free of tobacco and dos not teach the water content with nicotine as required by instant claims 8 -11.
 It would have been obvious to one of ordinary skill in the art to have combined Steen and Brinkley with Gao and formulate an oral composition with various actives, such as nicotine, caffeine and ginseng with a reasonable expectation of success because the combination of the references makes it obvious to do so as the references are all drawn to an oral formulation for various uses such as providing tobacco without 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 16 of U.S. Patent Application No. 16707225 in view of Steen, Brinkley and Gao (above). Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the copending application and the instant claims are directed to an oral composition comprising at least one active agent, at least one filler and water, specifically wherein the active can be nicotine.

 In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 24 of U.S. Patent Application No. 16707583 in view of GAO. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows
Although the claims of the copending differ slightly from the instant claims, because both oral composition claims are open ended employing the term “comprising” it would have been obvious to one of ordinary skill in the art to have added xylitol as part of the sweetener as taught by Gao (see 0039).
• In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -16 of 
Both sets of claims recites an oral composition comprising: at least one active agent; a filter component; It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition.
• In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent Application No. 16707117. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: Both sets of claims recites an oral composition comprising: at least one active agent; a filler component; It would have been obvious to add a sweetener to the oral composition for taste. It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition.
Claims 1-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 16707057.  Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:

 In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             7/26/21